Citation Nr: 1009336	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
a right shoulder impingement (major), currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial increased disability rating for 
a left shoulder impingement (minor), currently evaluated as 
20 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to April 
2005.  He is currently serving in the National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for right shoulder 
impingement (major) (20 percent effective, from April 2, 
2005), and left shoulder impingement (20 percent effective, 
from April 2, 2005).  This matter was remanded in December 
2008.


FINDINGS OF FACT

1.  The Veteran's right shoulder impingement is manifested by 
limitation of motion at shoulder level with pain, but not 
manifested by limitation of motion midway between side and 
shoulder level.  

2.  The Veteran's left shoulder impingement is manifested by 
limitation of motion at shoulder level with pain, but not 
manifested by limitation of motion midway between side and 
shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for right shoulder impingement have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2009).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for left shoulder impingement have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that since the issue of 
entitlement to a higher initial rating pertaining to the 
shoulders is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in May 
2006), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The May 2006 letter with regard to his claim of service 
connection, effectively notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and VA medical records, 
and the Veteran underwent a VA examination in September 2006 
pertaining to his shoulders.  In the Veteran's April 2007 
substantive appeal, he stated that he had been scheduled for 
MRIs of the shoulders with Dr. Russell of Dardanelle Family 
Clinic, and that he had seen an orthopedic surgeon who had 
scheduled surgery for both shoulders.  This matter was 
remanded in December 2008 to obtain the treatment records 
from his private medical providers, and to afford him another 
VA examination.  In January 2009, the RO issued 
correspondence to the Veteran requesting that he identify all 
private medical providers and complete a VA Form 21-4142, 
Release of Information.  The Veteran did not respond to such 
correspondence and did not provide the appropriate release.  
Thus, VA was unable to retrieve his private medical records.  
On February 24, 2009, the Veteran was informed that VA had 
scheduled him for a VA examination on March 17, 2009.  The 
Veteran did not respond to such notice, and did not attend 
the scheduled VA examination.  A supplemental statement of 
the case was issued in January 2010 which discussed his 
failure to provide the adequate releases and his failure to 
attend the VA examination.  When a veteran fails without good 
cause to report for a necessary VA examination requested by 
VA in conjunction with a claim, VA is not obliged to attempt 
to provide another.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(b).  To date, the Veteran has not responded to 
any correspondence from VA, and has not provided an 
explanation for his failure to return the appropriate 
releases or attend the VA examination.  While VA has a duty 
to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Furthermore, while VA 
does have a duty to assist the Veteran in the development of 
a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Here, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent 
information and records has been fulfilled.  In the absence 
of the Veteran's cooperation in the development of his claim, 
there is no reasonable possibility that additional requests 
would further his claim.  38 U.S.C.A. § 5103A (a)(2); 38 
C.F.R. § 3.159.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In determining the appropriate rating criteria for the 
Veteran's service-connected shoulder disabilities, the Board 
notes at the outset that there is no diagnostic code directly 
on point.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The Veteran's shoulder disabilities are rated pursuant to 
Diagnostic Code 5024, tenosynovitis, which is to be rated on 
limitation of motion of the affected part.  Per Diagnostic 
Code 5201, limitation of motion of the arm, separate 20 
percent disability ratings are in effect.  The Board notes 
that the Veteran is right-handed, thus his right shoulder is 
considered the major extremity whereas his left shoulder is 
considered the minor extremity.  

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the minor side and a 40 percent evaluation is assigned 
for the major side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the minor side and 
30 percent evaluation for the major side.  Limitation of 
motion at shoulder level for either the major or minor 
extremity contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, 
malunion, with marked deformity, contemplates a 20 percent 
evaluation for the minor side and 30 percent evaluation for 
the major side.  Also under Diagnostic Code 5202, for 
recurrent dislocations of the minor arm at the scapulohumeral 
joint, a 20 percent rating (minor or major) is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 20 percent rating (minor) and a 30 percent 
rating (major) is granted when there are frequent episodes 
and guarding of all arm movements for the minor arm.  A 40 
percent rating (minor) and a 50 percent rating (major) is 
granted for fibrous union arm; a 50 percent rating (minor) 
and a 60 percent rating (major) is warranted for nonunion 
(false flail joint) of the arm and a 70 percent rating 
(minor) and a 80 percent rating (major) is warranted for loss 
of head of (flail shoulder) for the arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in either the major or minor arm, a 10 percent rating 
is granted for malunion or nonunion without loose movement 
and a 20 percent rating is granted for nonunion with loose 
movement or for dislocation.

The Board notes review of the service treatment records, 
entirety of the VA outpatient treatment records on file, the 
September 2006 VA examination report of record, and the lay 
statements of the Veteran.  The Board acknowledges that VA 
outpatient treatment records reflect that the Veteran 
apparently underwent surgery of the left shoulder in or about 
July 2006, and he underwent surgery of the right shoulder in 
or about April 2008.  However, again, the Veteran has not 
provided the appropriate releases to obtain the surgical 
records, and did not report for the scheduled March 2009 VA 
examination, thus the Veteran's disabilities must be rated 
based on the current evidence of record.  The consequence in 
this case of the Veteran's failure without good cause to 
report for the more recent VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
does not support a disability rating in excess of 20 percent 
for right or left shoulder impingement.  

A disability rating in excess of 20 percent is not warranted 
pursuant to Diagnostic Code 5202, as the objective medical 
evidence does not reflect fibrous union of the humerus, 
nonunion of the false flail joint, or loss of head of the 
flail shoulder.  

Diagnostic Code 5203 does not provide for a disability rating 
in excess of 20 percent, and otherwise the objective medical 
evidence does not reflect dislocation of the clavicle or 
scapula, or nonunion with loose movement.  The September 2006 
VA examination reflects x-ray findings of healed fracture of 
the clavicle with good alignment.

A 30 percent disability rating is not warranted for a minor 
extremity pursuant to Diagnostic Code 5201, as the objective 
evidence does not show limitation of motion to 25 degrees 
from side, and a 30 percent disability rating is not 
warranted for a major extremity pursuant to Diagnostic Code 
5201, as the objective evidence does not show limitation of 
motion midway between side and shoulder level.  On 
examination in September 2006, flexion was from 0 to 145 
degrees on the right (major) and 0 to 155 degrees on the left 
(minor) with pain on elevation.  Abduction was from 0 to 115 
degrees on the right and 0 to 150 degrees on the left.  
External rotation and internal rotation were both to 60 
degrees.  Even in consideration of the examiner's opinion 
that his shoulder demonstrated 5 degrees of loss with 10 
repetitions of lifting, such examination findings do not 
reflect limitation of motion midway between side and shoulder 
level or limitation of motion to 25 degrees from side.  

In light of such clinical observations, the Board finds that 
the Veteran's right and left shoulder disabilities manifest 
no higher than separate 20 percent ratings under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5201).  The Veteran is not entitled to a rating under 
Diagnostic Code 5200, as he has no ankylosis of the shoulders 
(Diagnostic Code 5200).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  At the May 2006 VA examination, the 
Veteran stated that over the past two or three years he has 
developed discomfort initially in his right and now in both 
shoulders with lifting.  Any functional loss or pain has have 
been taken into consideration in contemplation of the 20 
percent evaluations under Diagnostic Code 5201.  The 
September 2006 VA examiner commented that the Veteran tested 
repetitively and lost 5 degrees of motion following 10 
repetitions of lifting his shoulders above his head.  The 
examiner stated that this would bear out additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The examiner commented that the 
shoulders would have a major functional impact, and pain 
would significantly limit functional ability during 
repetitive lifting.  The examiner also commented that while 
he has painful motion of both shoulders, there is no 
instability.  The affects of these conditions on his daily 
activities include that he cannot lift or do work overhead.  
In consideration of the statements of the Veteran and the 
comments of the VA examiner, the Board finds that the 
currently assigned 20 percent disability ratings adequately 
compensate him for any pain and functional loss.  To the 
extent that additional functional loss is shown, it does not 
rise to the level that would enable a finding that the 
overall disability picture most nearly approximates the next-
higher 30-percent evaluation.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected shoulder disabilities alone 
results in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the shoulder disabilities.  Accordingly, the Board finds that 
the impairment resulting from the Veteran's shoulder 
disabilities is appropriately compensated by the assigned 
schedular ratings per this decision and 38 C.F.R. § 3.321 is 
inapplicable.

Overall, the demonstrated impairment of the bilateral 
impingement of the shoulders warrants no higher than 20 
percent evaluations under applicable rating criteria.  Thus, 
the Veteran's claim for evaluations in excess of 20 percent 
for the claimed disabilities is denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for right shoulder impingement is denied.

Entitlement to a disability rating in excess of 20 percent 
for left shoulder impingement is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


